208 F.3d 581 (7th Cir. 2000)
Richard WALKER,    Plaintiff-Appellant,v.SOO LINE RAILROAD COMPANY,    Defendant-Appellee.
No. 98-4237
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 16, 1999Decided March 31, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 93 C 3861--Arlander Keys, Magistrate Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before RIPPLE, MANION and DIANE P. WOOD, Circuit  Judges.
RIPPLE, Circuit Judge.


1
Richard Walker filed this  action against the Soo Line Railroad Company  ("Soo Line"). He seeks damages for injuries  suffered by having been struck by lightning while  working in a railroad tower. At trial, Mr. Walker  sought to introduce expert testimony to establish  that electrical injury could have been the cause  of his condition. Much of that testimony was  excluded by the district court on the ground that  it lacked a scientific basis. The district court  also refused to admit testimony from an expert on  electrical safety about how lightning could have  penetrated the tower in which Mr. Walker was  working. The district court allowed testimony  from several Soo Line expert witnesses over Mr.  Walker's objection. The jury returned a verdict  for Soo Line. We conclude that several portions  of the expert testimony excluded by the district  court should have been admitted and that their  exclusion severely curtailed Mr. Walker's ability  to present his case. We therefore reverse the  judgment of the district court and remand the  case for a new trial.


2
* BACKGROUND


3
In 1991 Richard Walker was employed by Soo Line  as a tower operator. The job required him to  direct railroad cars to particular tracks by  operating switches in a control tower. On October  24, 1991, Mr. Walker was working the 11 p.m. to 7  a.m. shift at the Bensenville rail yard. He was  stationed in Tower A, one of two 75-foot towers  in the yard. There was an electrical storm in the  area that night. Mr. Walker claims that, at  around 3 a.m., he received injuries from a  lightning bolt as he was touching switches on his  control board. He relates that he experienced  chest pain and that his body heated up. Mr.  Walker was hospitalized for two days, but  returned to work a few weeks later.


4
In 1995 Mr. Walker brought this action against  Soo Line under the Federal Employers' Liability  Act, 45 U.S.C. sec. 51 et seq. ("FELA").  Initially, he claimed that the lightning strike  had affected his hearing. Later, he amended his  complaint to allege that the lightning strike had  caused him psychological damage and had impaired  his ability to work.


5
Mr. Walker was evaluated by the Electrical  Trauma Research Program at the University of  Chicago in December 1996. At trial, the district  court excluded or limited the testimony of two  expert witnesses from that program. One of these  experts was Dr. Neil Pliskin, a psychologist who  had examined Mr. Walker to determine his  functional capability. Dr. Pliskin administered a  battery of tests designed to test Mr. Walker's  IQ, his concentration, and other functions. The  district court permitted Dr. Pliskin to testify  about the results of those tests; it did not  permit, however, Dr. Pliskin's testimony about  his evaluation of Mr. Walker's IQ before the  incident or about any decline in his IQ since the  incident. The district court excluded this  evidence because Dr. Pliskin had not evaluated  Mr. Walker before the incident and had relied on  an erroneous account of Mr. Walker's educational  history.


6
The leader of the University of Chicago team,  Dr. Mary Capelli-Schellpfeffer, was not allowed  to testify at all. Although there was no dispute  about Dr. Capelli-Schellpfeffer's expertise on  the subject of electrical trauma, the district  court found that she improperly had relied on  findings of other members of her team.  Specifically, the court found that she had relied  on Dr. Pliskin's findings about Mr. Walker's pre-  injury functioning and excluded that testimony on  the ground that it was based on an unreliable  foundation. The district court also excluded as  unreliable Dr. Capelli-Schellpfeffer's testimony  that Mr. Walker was suffering from post-traumatic  stress disorder because she was not a  psychiatrist or psychologist and because her  testimony conflicted with Dr. Pliskin's findings.


7
Mr. Walker also sought to introduce the  testimony of Dr. Martin Uman, an expert on  electrical safety and the chairman of the  Department of Electrical Engineering at the  University of Florida. Dr. Uman would have  testified about the different ways by which  electricity from lightning could have penetrated  Tower A even if the lightning had not struck the  tower directly. The district court barred that  testimony as too speculative. However, Dr. Uman  was allowed to testify in plaintiff's rebuttal  case about the grounding and safety of Tower A  after one of Soo Line's witnesses, Frank  Denbrock, a safety inspector for Soo Line,  testified that he had inspected Tower A and had  found that it was properly grounded.


8
Dr. Adrian Upton was allowed to testify for Soo  Line that there was no evidence that Mr. Walker  was injured by any electrical trauma in November  1991. The district court also admitted records  from Mr. Walker's treatment at the Madden State Hospital. Mr. Walker received psychiatric  treatment there in 1972, 1973 and 1978.

II
DISCUSSION

9
We review the district court's evidentiary  decisions, including decisions to admit medical  expert testimony, for an abuse of discretion. See  General Elec. Co. v. Joiner, 522 U.S. 136, 141-43,  118 S. Ct. 512, 517 (1997); United States v.  Taylor, 154 F.3d 675, 683 (7th Cir.), cert.  denied, 119 S. Ct. 629 (1998). In deciding  whether to admit the proffered expert testimony,  a district court must be guided by the  instructions of Daubert. See Daubert v. Merrell  Dow Pharm., Inc., 509 U.S. 579 (1993).  Specifically, a district court is required to  determine (1) whether the expert would testify to  valid scientific knowledge, and (2) whether that  testimony would assist the trier of fact with a  fact at issue. See id. at 592-93, 113 S.Ct.2786. We shall  consider the district court's decision with  respect to the testimony of each witness as well  as its decision to admit the hospital records.

A.  Dr. Neil Pliskin

10
Dr. Pliskin's qualifications as a professional  psychologist are not in dispute. He was allowed  to testify about Mr. Walker's post-incident IQ.  To establish that IQ, Dr. Pliskin administered to  Mr. Walker a battery of tests.


11
The district court refused, however, to allow  testimony by Dr. Pliskin about Mr. Walker's  functioning prior to the incident. Dr. Pliskin  acknowledged in his deposition that he relied in  part on Mr. Walker's educational history in  determining his pre-incident IQ. Parts of Mr.  Walker's history, apparently including his  educational history, had been reported to Dr.  Pliskin by a woman named Vanessa Harris,  described by the district court as Mr. Walker's  girlfriend. The parties do not appear to dispute  that her statements to Dr. Pliskin were made on  behalf of Mr. Walker. The district court found,  however, that the educational history on which  Dr. Pliskin relied was inaccurate. Dr. Pliskin,  according to the court, acknowledged that, if the  account of Mr. Walker's educational history  related to him by Harris was inaccurate, that  inaccuracy would have affected his opinion on Mr.  Walker's pre-incident IQ. The court also found  that Dr. Pliskin was unsure whether electrical  trauma would cause the drop in IQ he claimed to  have found and that there were many other factors  in Mr. Walker's life that might have caused his  reduction in functioning.


12
Under Daubert, the first inquiry that must be  undertaken is whether Dr. Pliskin relied upon a  proper scientific methodology to determine Mr.  Walker's pre-incident IQ. The record establishes  that Dr. Pliskin's evaluation relied on the  medical, educational and professional histories  reported by Mr. Walker and Harris, and on his  administration of the National Adult Reading  Test, a test specifically designed to estimate a  person's IQ before that person suffered a trauma.  Medical professionals reasonably may be expected  to rely on self-reported patient histories. See  Cooper v. Carl A. Nelson & Co., Nos. 98-4169, 98-4222, 2000 WL 257140, at *11 (7th Cir. Mar. 7,  2000). Such histories provide information upon  which physicians may, and at times must, rely in  their diagnostic work. Of course, it is certainly  possible that self-reported histories may be  inaccurate. Dr. Pliskin himself said that it was  not unusual for patients to misrepresent their  histories to him. In situations in which a  medical expert has relied upon a patient's self-  reported history and that history is found to be  inaccurate, district courts usually should allow  those inaccuracies in that history to be explored  through cross-examination. The Supreme Court in  Daubert explained that the factual underpinnings  of expert testimony may be subject to counter-  attack. See Daubert, 509 U.S. at 596("Vigorous  cross-examination, presentation of contrary  evidence, and careful instruction on the burden  of proof are the traditional and appropriate  means of attacking shaky but admissible  evidence."); see also Cooper, 2000 WL 257140, at  *11 (quoting Daubert). In this case, Soo Line  appropriately could have presented evidence that  Dr. Pliskin had relied upon an inaccurate history  and thereby called his conclusions into question.  "[T]he accuracy and truthfulness of the  underlying [educational] history is subject to  meaningful exploration on cross-examination and  ultimately to jury evaluation." Cooper, 2000 WL 257140, at *11. Based on such evidence, a jury  reasonably might have chosen not to credit Dr.  Pliskin's testimony. Evidence demonstrating that  other events in Mr. Walker's life affected his  functioning might have led a jury to conclude  that, even if Mr. Walker's IQ had dropped after  the incident, that decrease was not due to any  electrical trauma. On the other hand, the jury  might have been convinced that, evaluating Dr.  Pliskin's testimony in its entirety, his  conclusions remained sound despite the defects in  the patient history. The critical point is that  Dr. Pliskin employed a proper methodology to  determine Mr. Walker's pre-incident IQ. It was  appropriate for Dr. Pliskin to rely on the test  that he administered and upon the sources of  information which he employed.1


13
Having determined that Dr. Pliskin's testimony  was based on an acceptable methodology, we must  consider whether it would have assisted the jury  with a fact at issue. Soo Line argues that Dr.  Pliskin's testimony should have been excluded  because he does not state definitively that the  electrical trauma caused the drop in Mr. Walker's  IQ. Under FELA, causation is a jury question. See  Scaggs v. Consolidated Rail Corp., 6 F.3d 1290,  1293-94 (7th Cir. 1993). From Dr. Pliskin's  testimony, the jury could choose to infer that  any electrical trauma Mr. Walker suffered caused  his decline in IQ. Dr. Pliskin is not required to  have an opinion on that ultimate question to be  permitted to testify.2 His testimony could  assist the trier of fact even if he cannot say  with complete certainty that electrical trauma  caused Mr. Walker's decline in functioning.


14
The district court expressed concern that the  jury would not be "sophisticated enough to  understand the cross-examination, the attempts by  the defendant to bring out that Dr. Pliskin's  opinion is really not as sound as he would give  it on direct examination." The Supreme Court,  however, has expressed its confidence in the  ability of juries to understand complicated  material, and we believe the district court  should have allowed the jury to consider Dr.  Pliskin's evidence in this case. See Daubert, 509  at 595-96 (acknowledging a party's concern about  "a 'free-for-all' in which befuddled juries are  confounded by absurd and irrational  pseudoscientific assertions" but finding those  concerns "overly pessimistic about the  capabilities of the jury and of the adversary  system generally").3


15
Of course, as Daubert made clear, the trial  court must also keep in mind the other rules  regarding the admissibility of evidence. See  Daubert, 509 U.S. at 595. On this record, we  cannot discern any independent reliance on the  part of the district court on any other rule.

B.  Dr. Mary Capelli-Schellpfeffer

16
The district court refused to allow any  testimony by Dr. Mary Capelli-Schellpfeffer, the  head of the clinical team at the University of  Chicago that examined and evaluated Mr. Walker.  Dr. Capelli-Schellpfeffer concluded, based to a  significant extent on her discussions with  members of the team, that Mr. Walker had post-  traumatic stress disorder and had lost function  because of an electrical injury. She was also  prepared to testify that it was not unusual for  electrical injuries to first manifest themselves  long after the electrical trauma that caused  them, as Mr. Walker argued his did. The district  court determined that Dr. Capelli-Schellpfeffer  was not qualified to testify about post-traumatic  stress disorder because she was not qualified as  a psychiatrist or psychologist. It acknowledged  that she was qualified to testify about the  effect of electrical trauma on the human body,  but still barred her testimony in its entirety.


17
Although the district court's statement of its  reasons for excluding Dr. Capelli-Schellpfeffer's  testimony are not stated with optimal clarity, it  is clear that the wholesale disallowance of this  testimony was not an acceptable exercise of  discretion. At the outset, we think that it was  proper for a physician working in the role that  Dr. Capelli-Schellpfeffer held on the diagnostic  and evaluation team to rely on the work of her  team members in forming her opinion. Medical  professionals have long been expected to rely on  the opinions of other medical professionals in  forming their opinions. See Birdsell v. United  States, 346 F.2d 775, 779-80 (5th Cir. 1965)  ("With the increased division of labor in modern  medicine, the physician making a diagnosis must  necessarily rely on many observations and tests  performed by others and recorded by them . . .  ."); see also Durflinger v. Artiles, 727 F.2d 888, 892-93 (10th Cir. 1984); Jenkins v. United  States, 307 F.2d 637, 641-42 (D.C. Cir. 1962);  Boehme v. Maxwell, 309 F. Supp. 1106, 1110 (W.D.  Wash. 1968) (quoting Birdsell). Federal Rule of  Evidence 703, the rule governing the appropriate  bases of expert testimony, specifically  contemplates, in its advisory committee notes,  reliance on "reports and opinions from nurses,  technicians and other doctors." Fed. R. Evid.  703; see also Southland Sod Farms v. Stover Seed  Co., 108 F.3d 1134, 1142 (9th Cir. 1997) (citing  Rule 703). Indeed, courts frequently have pointed  to an expert's reliance on the reports of others  as an indication that their testimony is  reliable.4 Expert testimony relying on the  opinions of others should, of course, be rejected  if the testifying expert's opinion is too  speculative, see Washington v. Armstrong World  Indus., 839 F.2d 1121, 1123-24 (5th Cir. 1988),  or the underlying basis is faulty, see National  Bank of Commerce v. Dow Chem. Co., 965 F. Supp. 1490, 1523-24 (E.D. Ark. 1996), aff'd, 133 F.3d 1132 (8th Cir. 1998) (per curiam).


18
Soo Line argues that Dr. Capelli-Schellpfeffer's  opinion that Mr. Walker suffered from post-  traumatic stress disorder is unreliable because  she relies primarily on Dr. Pliskin's work, and  Dr. Pliskin concluded that Mr. Walker did not  have post-traumatic stress disorder. That two  different experts reach opposing conclusions from  the same information does not render their  opinions inadmissible. See Allapattah Servs.,  Inc. v. Exxon Corp., 61 F. Supp. 2d 1335, 1341  (S.D. Fla. 1999) ("Merely because two qualified  experts reach directly opposite conclusions using  similar, if not identical, data bases . . . does  not necessarily mean that, under Daubert, one  opinion is per se unreliable."). Moreover, Dr.  Capelli-Schellpfeffer also relied on the  information of other professionals who examined  Mr. Walker, including a psychiatrist, Dr. Kelly.  This additional information, coupled with her own  limited examination of Mr. Walker, reasonably  could have led her to come to a conclusion  different from Dr. Pliskin's. To the degree that  she might have relied on faulty information, the  matter certainly could be explored on cross-  examination.


19
Nor do we believe that the leader of a clinical  medical team must be qualified as an expert in  every individual discipline encompassed by the  team in order to testify as to the team's  conclusions. The team approach to medical  diagnosis and treatment is employed to ensure  that all relevant disciplines work together for  the good of the patient. The leader of that team  is chosen because of her ability to assess  accurately the role that each member of the team  ought to play and to reconcile, when necessary,  competing perspectives. In short, the expertise  of the team leader is the capability to evaluate,  in light of the overall picture, the  contributions of each member of the team. Here,  the district court found Dr. Capelli-  Schellpfeffer to be an expert on the subject of  electrical trauma. As part of that expertise, she  naturally would be expected to have expertise on  the subject of whether electrical injuries could  cause post-traumatic stress disorder. Dr.  Capelli-Schellpfeffer is not a psychiatrist and  well might not be able to render an opinion about  diagnosing post-traumatic stress disorder on the  basis of something other than electrical trauma.  However, as the leader of a clinical team  specializing in electrical injury, who reasonably  relied on the expert opinions of specialists who  also examined Mr. Walker, her conclusion that Mr.  Walker suffered from post-traumatic stress  disorder was a professional opinion that the jury  had the right to consider.

C.  Dr. Martin Uman

20
Dr. Martin Uman, the chairman of the electrical  engineering department at the University of  Florida, testified in his deposition about  different ways that lightning could have  penetrated Tower A. Starting with the assumption  that lightning could have hit in any one of  several places in the rail yard, Dr. Uman offered  testimony of how, from those several places,  electricity could have penetrated Tower A. Dr.  Uman said that Mr. Walker could have been injured  through a direct hit to Tower A, through a hit to  the light tower near Tower A, or through a hit to  wires in the yard connected to a switch on Mr.  Walker's control board, if Mr. Walker happened to  be touching that switch at the time. He also  acknowledged that it was possible that lightning  could have hit the yard without injuring Mr.  Walker in any way. The district court allowed  only those portions of Dr. Uman's testimony that  addressed the possible dangers if the tower had  been struck directly by lightning; that testimony  was only allowed in Mr. Walker's rebuttal case to  contradict the testimony of Soo Line expert Frank  Denbrock.


21
We must conclude that the district court's  decision in restricting Dr. Uman's testimony  cannot stand even under the deferential standard  of review. Experts are allowed to posit alternate  models to explain their conclusion. See Cole v.  Control Data Corp., 947 F.2d 313, 319 (8th Cir.  1991) (permitting testimony about alternate  models for calculating damages); John Morrell &  Co. v. Local Union 304A, 913 F.2d 544, 558-59  (8th Cir. 1990) (allowing expert to testify about  eight different damages models). The jury would have been assisted by learning different ways  that lightning could have penetrated the tower.


22
This testimony could have been helpful even  though Dr. Uman cannot say with any certainty  where exactly lightning hit the rail yard, if it  hit the rail yard at all. Dr. Uman intended to  explain to the jury the ramifications of  lightning striking at different points in the  yard; the jury, based on eyewitness testimony and  on any meteorological evidence entered by the  parties, could decide whether it thought  lightning had in fact hit anywhere in the yard.  The questions of whether lightning hit the yard,  and if so where, were questions of fact. See  Dallas County v. Commercial Union Assurance Co.,  286 F.2d 388, 390 (5th Cir. 1961) (lightning  striking clock tower); Hartford Fire Ins. Co. v.  Thompson, 175 F.2d 10 (8th Cir. 1949) (lightning  striking cattle). Such questions are for the  jury. See Chandris, Inc. v. Latsis, 515 U.S. 347,  373 (1995); Robinson v. Burlington Northern R.R.  Co., 131 F.3d 648, 653 (7th Cir. 1997). Soo Line,  through evidence of its own, could have attempted  to show that lightning did not strike any of the  vulnerable points identified by Dr. Uman. It also  could have presented testimony contradicting Dr.  Uman's assertions that lightning striking various  points in the rail yard could have affected  someone working in Tower A. The jury then could  have decided whether it thought lightning struck  the yard and, if it concluded that lightning did  strike, could have determined whether that  lightning injured Mr. Walker. Dr. Uman had  scientifically valid testimony that would have  assisted the jury with its inquiry, and--assuming  the testimony was in conformity with the other  Federal Rules of Evidence--the district court  should have allowed him to present that testimony  to the jury.

D.  Frank Denbrock

23
Frank Denbrock, an electrical engineer who has  extensive experience in the field of electrical  safety, inspected the rail yard in 1997. He  testified for Soo Line, over Mr. Walker's  objection about the safety of Tower A. Expert  testimony from technical fields is governed by  the same concerns and criteria as the admission  of medical expert testimony. See Kumho Tire Co.  v. Carmichael, 119 S. Ct. 1167, 1174-76 (1999).  The district court admitted Denbrock's testimony.


24
Mr. Walker contends that the district court  conducted an inadequate Daubert hearing before  choosing to admit Denbrock's testimony. We review  de novo "whether the district court properly  followed the framework set forth in Daubert."  United States v. Hall, 165 F.3d 1095, 1101 (7th  Cir.), cert. denied, 119 S. Ct. 2381 (1999).  "Upon a determination that the district court  properly applied the Daubert framework, the  district court's decision to admit or exclude  expert testimony is reviewed only for an abuse of  discretion." Id. The discussion of Denbrock's  qualifications took place in the context of a  discussion about the qualifications of several  witnesses. It is true that the district court did  not articulate explicitly Denbrock's experience  in terms of the Daubert factors, but the district  court's consideration of the question was not so  inadequate as to render it faulty as a matter of  law. When issuing oral rulings on Daubert  questions, trial judges need not "recite the  Daubert standard as though it were some magical  incantation." See Ancho v. Pentek Corp., 157 F.3d 512, 518 (7th Cir. 1998).


25
On the factual issue of Denbrock's  qualifications, the district court did not abuse  its discretion by admitting Denbrock's testimony.  Mr. Walker argues that Denbrock's testimony  should have been excluded because his inspection  was inadequate and his conclusions were faulty.  Mr. Walker is correct that shoddy preparation by  an expert might evidence a lack of professional  qualifications on the part of a proffered  witness. See Ancho, 157 F.3d at 516-19. We are  not prepared to say, however, that the district  court's decision to admit Denbrock's testimony  was an abuse of discretion. Denbrock was offered  as an expert on the basis of his work for a power  company, where he was responsible for ensuring  the safety of its facilities from lightning.  Denbrock demonstrated professional experience in  the area of electrical safety, and Rule 702  specifically contemplates the admission of  testimony by experts whose knowledge is based on  experience. See Kumho Tire, 119 S. Ct. at 1174;  Hall, 165 F.3d at 1101. Although the district  court did not discuss Denbrock's personal  knowledge of the site in question at the Daubert  hearing, Denbrock testified at trial that he  personally had inspected the tower. If there was  evidence that Tower A was unsafe that Denbrock  should have considered but did not, or if there  was reason to believe that Denbrock's  investigation was shoddy, Mr. Walker could have  uncovered those flaws through cross-examination  and through the presentation of contrary  evidence. Here Denbrock provided a sufficient  showing of his expertise. The district court did  not abuse its discretion by allowing Denbrock's  testimony.

E.  Dr. Adrian Upton

26
Dr. Adrian Upton is a medical expert witness who  testified for Soo Line. He testified about Mr.  Walker's medical condition after reviewing Mr.  Walker's medical records. Mr. Walker argues that  Dr. Upton was not qualified to testify on the  subject because he did not have sufficient  experience in trauma caused by lightning and  personally had not examined Mr. Walker.


27
Dr. Upton's specialty is the effect of electric  current on the human body. There is no dispute as  to his medical qualifications. In allowing Dr.  Upton to testify, the district court relied upon  Dr. Upton's experience in treating patients with  electrical injuries and upon Dr. Upton's  examination of Mr. Walker's medical records.  These factors were a sufficient basis for the  district court to find Dr. Upton qualified as an  expert witness. The lack of an examination of Mr.  Walker does not render Dr. Upton's testimony  inadmissible. See In re Paoli R.R. Yard PCB  Litig., 35 F.3d 717, 762 (3d Cir. 1994) ("[W]e  think that evaluation of the patient's medical  records, like performance of a physical  examination, is a reliable method of concluding  that a patient is ill even in the absence of a  physical examination."). Indeed, we have said  that the examination of medical records can be an  important part of an expert witness' preparation.  See O'Conner v. Commonwealth Edison Co., 13 F.3d 1090, 1107 (7th Cir. 1994). The district court  did not abuse its discretion by admitting Dr.  Upton's testimony.

F.  The Madden State Hospital Records

28
The district court allowed Soo Line to introduce  into evidence Mr. Walker's records from Madden  State Hospital. Soo Line quoted from the records  during closing argument. Mr. Walker was a patient  on three occasions: in 1972, 1973 and 1978. The  portion of the record quoted by Soo Line during  closing argument noted that Mr. Walker was  admitted in 1972 for six weeks of treatment, and  then again in 1978. Mr. Walker argues that the  records should not have been admitted because his  hospitalization occurred so long before the  events at the rail yard that they could not be  relevant to his condition at that time.  Nonetheless, Dr. Pliskin, a witness for Mr.  Walker, acknowledged at trial that he would have  liked to have known about Mr. Walker's hospital  stay when preparing his evaluation of Mr.  Walker's pre-incident abilities. On this record,  we see no reason to disturb the decision of the  district court.

G.  Harmless Error

29
Soo Line also submits that any error by the  district court in the admission of evidence is  harmless. We shall vacate a jury verdict only if  error substantially influenced the jury. See  Palmquist v. Selvik,111 F.3d 1332, 1339 (7th  Cir. 1997); Groom v. Days Inn, 62 F.3d 204, 208  (7th Cir. 1995). Here, the excluded testimony  from Dr. Pliskin, Dr. Capelli-Schellpfeffer, and  Dr. Uman formed a substantial portion of Mr.  Walker's case. Our examination of the record  convinces us that the exclusion of their  testimony was not harmless error.

Conclusion

30
For the foregoing reasons, the jury verdict is  reversed, and the case is remanded for further  proceedings consistent with this opinion.

REVERSED and REMANDED


Notes:


1
 Mr. Walker also contends that the district court  should have allowed Dr. Pliskin to testify about  Mr. Walker's pre-incident IQ because Soo Line  opened the door to this topic in its cross-  examination of Dr. Pliskin. Because we hold that  Dr. Pliskin's testimony should have been allowed  as part of Mr. Walker's case-in-chief, we need  not address this argument.


2
 Historically, witnesses were expressly prohibited  from testifying about the ultimate issues facing  the jury. See Fed. R. Evid. 704 advisory  committee's note. That prohibition was eliminated  in the federal courts by Federal Rule of Evidence  704, which allows such testimony (subject to an  exception in criminal cases not relevant here).  See Fed. R. Evid. 704; United States v. Baskes,  649 F.2d 471, 479 (7th Cir. 1980). Nothing in  that rule, or any other rule governing expert  testimony, requires an expert to opine on the  ultimate issue in order to have his testimony  admitted.


3
 There may be cases in which a patient's self-  reported history is so patently misleading as to  make it unreasonable for an examining physician  to place any reliance on it. On this record,  however, it is clear that we have no such case  before us. Dr. Pliskin's testimony should not  have been excluded under Daubert solely on the  ground that his patient's self-reported history  contained some inaccuracies.


4
 See, e.g., Hose v. Chicago Northwestern Transp.  Co., 70 F.3d 968, 974 (8th Cir. 1995); United  States v. Lawson, 653 F.2d 299, 301-02 (7th Cir.  1981); Antoine-Tubbs v. Local 513, Air Transp.  Div., 50 F. Supp. 2d 601, 609 (N.D. Tex. 1998)  (citing Moore v. Ashland Chem., Inc., 126 F.3d 679, 690-91 (5th Cir. 1997), rev'd en banc, 151 F.3d 269 (5th Cir. 1998) and cert. denied, 119 S.  Ct. 1454 (1999)), aff'd, 190 F.3d 537 (5th Cir.  1999); Gess v. United States, 991 F. Supp. 1332,  1338 (M.D. Ala. 1997).